Citation Nr: 1817046	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-29 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a prostate condition (to include benign prostate hypertrophy), to include as secondary to service-connected cancer of the larynx or diabetes mellitus type II.  

2.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus type II with erectile dysfunction. 

3.  Entitlement to an initial evaluation in excess of 30 percent for hoarseness as a residual of cancer of the larynx. 

4.  Entitlement to a compensable evaluation for impairment of swallowing abilities as a residual of cancer of the larynx. 

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU). 



REPRESENTATION

Veteran represented by:	Karl Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Brown, Associate Counsel


INTRODUCTION

The Veteran had active duty in the Army from September 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO). 

In October 2016, the Board remanded the appeal, solely for service connection for a prostate condition, to the Agency of Original Jurisdiction (AOJ), and this case has been returned for appellate consideration. 

In November 2017, the Veteran presented testimony in a videoconference hearing before the undersigned.  A copy of the transcript has been associated with the claims folder.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 


REMAND

In September 2002, the Veteran filed a Notice of Disagreement, in response to an August 2002 rating decision, for the following disabilities: bilateral hearing loss and tinnitus.  To date, there has been no Statement of the Case issued for any of these claims.  Thus, these claims must be addressed in a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Prostate Condition

The Veteran asserts that he is entitled to service connection for a prostate condition, to include benign prostate hypertrophy.  In June 2009, the Veteran specifically submitted a claim for service connection for a prostate condition.  He alleged that it was a residual of Agent Orange exposure.  In a November 1973 VA treatment record, the Veteran was diagnosed with acute prostatitis and trigonitis.  The Veteran's DD-214 indicates that the Veteran may have served active reserve duty in the Army from April 1969 to September 1973.  On remand, any reserve duty should be verified. 

The Veteran received his last VA examination in September 2009.  A review of the report shows that it is inadequate as the examiner failed to review the record.  While the examiner took a history from the Veteran, the examiner indicated that the Veteran's claims file was not available for review.  At the time, the Veteran was diagnosed with chronic benign prostate hypertrophy with lower urinary tract symptoms.  A July 2010 rating decision denied service connection based on the fact that prostate cancer had not been clinically diagnosed.  Neither the examination nor the rating decision considered service connection for any other prostate condition.  During the November 2017 Board hearing, the Veteran indicated that his prostate condition could be connected to his cancer of the larynx or diabetes.  On remand, a new examination is warranted. 

Diabetes Mellitus Type II

The Veteran asserts that he is entitled to an increased evaluation for his diabetes mellitus type II.  In a July 2015 VA examination, the examiner noted that the Veteran did not require regulation of activities as part of the medical management of his diabetes.  In his November 2017 Board hearing, the Veteran stated that his activities are now regulated by a doctor due to his diabetes.  Therefore, the Veteran should be afforded a new examination particularly in light of his contention that his disability has worsened with time. 

Hoarseness as a Residual of Cancer of the Larynx

The Veteran contends that he is entitled to an increased evaluation for his hoarseness as a residual of cancer of the larynx.  In a July 2015 clarification to the June 2015 VA examination, the examiner stated that the Veteran had chronic dysphonia, but was able to speak above a whisper.  During his November 2017 Board hearing, the Veteran stated that he frequently has periods of time where he cannot talk at all.  He also experienced pain in his vocal cords, indicating that they were strained as he talked.  The Veteran described his current whisper voice as his normal voice.  He stated that his condition had worsened since 2015 in terms of his ability to talk.  Thus, the Veteran should be afforded a new examination due to his worsening disability. 

Impairment of Swallowing Abilities as a Residual of Cancer of the Larynx

The Veteran asserts that he is entitled to an increased evaluation for his impairment of swallowing abilities as a residual of cancer of the larynx.  In a June 2015 VA examination report, the examiner stated that the Veteran had difficulty with swallowing, in addition to episodes of choking and aspiration.  He noted that the Veteran sometimes choked during his sleep, which may also be related to aspiration.  In his November 2017 Board hearing, the Veteran described the same difficulties with swallowing and episodes of choking.  However, the June 2015 VA examination report included no discussion as to whether there was moderate stricture to his esophagus under Diagnostic Code 7203.  See 38 C.F.R. § 4.114 (2017).  On remand, a new examination and/or addendum opinion should be obtained. 

TDIU

The Veteran filed an application for TDIU in April 2015, but did not indicate the service-connected disability/disabilities that prevent him from securing or following any substantially gainful occupation.  In a June 2015 statement, the Veteran stated that cancer of the larynx and diabetes made him unemployable.  Thus, consideration of the claim for a TDIU is inextricably intertwined with the pending claims.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (noting that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  

Finally, any outstanding medical treatment records should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  Conduct necessary development on the issues of bilateral hearing loss and tinnitus.  A Statement of the Case should be issued by the AOJ upon completion.  If the issues are denied, include appropriate appellate rights notification for the Veteran.

2.  Obtain verification regarding whether the Veteran served any active duty, active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA), for the period from April 1969 to September 1973.  Place a memorandum to the file listing the verified periods of service, to include the active duty, ACDUTRA, and INACDUTRA.  If Veteran is found to have a verified period of service, associate any service treatment records from that period with the claims file.  If such a search yields negative results, the claims file must be properly documented as to the unavailability of any additional records. 

3.  After receiving the necessary authorization, obtain and associate with the claims file all of the Veteran's relevant outstanding private and VA Medical Center treatment records.  If after making such a request, a negative response is received, this must be documented in the claims file and the Veteran must be properly informed.

4.  After any additional records are associated with the claims file, the Veteran must be afforded a VA examination to determine the nature and etiology of any current prostate condition.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

The Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

With regard to the Veteran's prostate condition, the examiner should render an opinion, consistent with sound medical principles, that answers the following question: 

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's prostate condition is causally or etiologically related to the Veteran's military service, to include exposure to herbicide agents therein. 

If the examiner finds that the prostate condition is less likely than not the result of service, the examiner should answer the following question: 

(a) Is it at least as likely as not (a 50 percent probability or more) that the Veteran's prostate condition is either caused by or permanently aggravated by the Veteran's service-connected cancer of the larynx or diabetes.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  The Veteran should be afforded a VA examination to determine the severity of his service-connected diabetes mellitus type II.  The entire electronic claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examiner must comment on the severity of the disability and report all signs and symptoms necessary for evaluating the disability under the rating criteria as indicated by the relevant DBQ.  This should include a discussion of the Veteran's statements that his activities are regulated by a doctor (see November 2017 Board hearing).

The examiner must also describe the Veteran's symptoms and note the functional impairment of the Veteran's service-connected diabetes mellitus type II.

6.  The Veteran should be afforded a VA examination to determine the severity of his service-connected hoarseness as a residual of cancer of the larynx.  The entire electronic claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examiner must comment on the severity of the disability and report all signs and symptoms necessary for evaluating the disability under the rating criteria as indicated by the relevant DBQ.  This should include a discussion of symptoms reported during the November 2017 Board hearing. 

The examiner must also describe the Veteran's symptoms and note the functional impairment of the Veteran's service-connected hoarseness as a residual of cancer of the larynx.

7.  The Veteran should be afforded a VA examination and/or addendum opinion to determine the severity of his service-connected impairment of swallowing abilities as a residual of cancer of the larynx.  The entire electronic claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examiner must comment on the severity of the disability and report all signs and symptoms necessary for evaluating the disability under the rating criteria as indicated by the relevant DBQ.  This should include a discussion of whether there is moderate stricture to the Veteran's esophagus under Diagnostic Code 7203.  See  38 C.F.R. § 4.114 (2017).

The examiner must also describe the Veteran's symptoms and note the functional impairment of the Veteran's service-connected impairment of swallowing abilities as a residual of cancer of the larynx.

8.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

9.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims (including TDIU) must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





